Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 1, Fig. 3, with claims 1-20 in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that the office action fails to identify any particular characteristics and a substantial burden.  This is not found persuasive because the mere fact that the claims are directed to 3 different embodiments are self-evident that substantial burden is involved if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 11030756 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-9, 11-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberato et al (US 10679177 B1) in view of Kolar et al (US 8457354 B1).
Regarding claim 1, 9 and 16, Liberato disclose a system/method [e.g. FIG. 1] comprising: a first camera [e.g. FIG. 2; 208] configured to generate a first plurality of frames [e.g. images of the objects] showing a portion of a space [e.g. the user in a handling facility], the space containing a person [e.g. FIG. 2; user]; a first camera client [e.g. FIG. 2-3; 250] operably coupled with the first camera, and configured to: receive the first plurality of frames from the camera [e.g. FIG. 7-9; images], the first plurality of frames comprising a first plurality of color frames [e.g. color values for each pixel of images] and a first plurality of depth frames [e.g. depth values for each pixel of images], wherein: the first plurality of color frames corresponds to colors of objects in the space [color value]; and the first plurality of depth frames corresponds to distances of objects in the space from the first camera [e.g. depth values indicating a distance between the camera and an object being imaged]; send a first set of frames comprising the first plurality of color frames and the first plurality of depth frames labeled with an identifier number of the first camera to a first server [e.g. FIG. 3 and 5; a server getting image data from cameras in each cluster] from among a plurality of cluster servers [e.g. 250s]; for each depth frame from the first plurality of depth frames [e.g. image data including color and depth values]: detect a contour [e.g. recognize contour of objects from image data; FIG. 6 and 9; peak height  and pattern or shape of the object] associated with the person in the depth frame [e.g. depth value of pixels]; detect, based at least in part upon pixel coordinates of the contour [e.g. pixel coordinates], a bounding area around the person in the depth frame [e.g. FIG. 6-9; identify an area that includes a peak value]; determine, based at least in part upon the bounding area, coordinates of the person in the depth frame [e.g. FIG. 6 and 8]; associate, based at least in part upon the bounding area, a first tracking identification [e.g. FIG. 10; tracking the user moving in the facility] to the person, wherein the first tracking identification is linked to historical detections associated with the person [e.g. stored user pattern data], wherein the historical detections associated with the person comprise at least one of a contour [e.g. object shape], a bounding area, and a segmentation mask associated with the person; and71241050ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0271USSN 17/174,5443generate a track [e.g. tracking the user moving in the facility] comprising the first tracking identification linked to the historical detections associated with the person, wherein the track is labeled with the identifier number of the first camera [e.g. FIG. 3-5; processing images captured by cameras at different locations], and the historical detections associated with the person [e.g. FIG. 10; 1010]; send a first set of tracks comprising tracks generated from the first plurality of depth frames to a 
             It is noted that Liberato differs to the present invention in that Liberato fails to disclose a timestamp for the image data.
             However, Kolar teaches the well-known concept of generate a timestamp [e.g. FIG. 1 and 3; time stamped the captured image] for each frame [e.g. captured image] that is received by the first camera client [e.g. video analysis system], the frame labeled with one or more corresponding timestamps [e.g. time stamped] and an identifier number [e.g. camera at location 1] of the first camera to a first server, the track [e.g. location 1 or location 2] is labeled with one or more of corresponding timestamps [e.g. FIG. 3 and 4], the identifier number of the first camera [e.g. video camera at location 1 or location 2].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by Liberato to exploit the well-known image capturing technique taught by Kolar as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25].
             Regarding claim 3, 11 and 17, Liberato and Kolar further disclose a second camera [e.g. FIG. 2-5; cameras] configured to generate a second plurality of frames [e.g. images] showing a portion of the space [e.g. the user in a handling facility], the space containing the person; a second camera client [e.g. FIG. 2-5; 250s] operably coupled with the second camera, and configured to: receive the second plurality of frames from the second camera, the second plurality of frames comprising a second plurality of color frames [e.g. color value of the pixels] and a second plurality of depth frames [e.g. depth value of the pixels], wherein: the second plurality of color frames corresponds to colors [e.g. color values] of objects in the space ; and the second plurality of depth frames corresponds to distances of objects in the space from the second camera [e.g. depth values indicating a distance between the camera and an object being imaged]; generate a timestamp for each corresponding color and depth frame that is received by the second camera client [e.g. Kolar: FIG. 2 and 4; time stamp];71241050ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0271USSN 17/174,5444send a second set of frames comprising the second plurality of color frames and the second plurality of depth frames labeled with one or more 
             Regarding claim 4 and 18, Liberato further discloses determine whether a second bounding area determined in a second depth frame from the first plurality of depth frames corresponds to a first bounding area determined in a first depth frame from the first plurality of depth frames [e.g. FIG. 6-9; identify an area that includes a peak value], based on one or more metrics comprising:71241050ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0271USSN 17/174,5445an overlapping region between the first bounding area and the second bounding area [e.g. FIG. 4 and 6- 7], a ratio of intersection over union region between the first bounding area and the second bounding area, and a distance between the center of the first bounding area and the center of the second bounding area; and if it is determined that: the overlapping region between the first bounding area and the second bounding area is above a threshold region; the ratio of intersection over union region between the first bounding area and the second bounding area is above a threshold value; and the distance between the center of 
             Regarding claim 6, 14 and 20, Liberato and Kolar further disclose a camera server operably coupled with the plurality of cluster servers [e.g. FIG. 2 and 5; clusters], and configured to: receive the first and second set of frames from the first server in response to sending a request to the first server to send frames [e.g. FIG. 2]; receive the first and second set of tracks from the second server in response to sending a request to the second server to send tracks [e.g. FIG. 2-3 and 10]; determine that a first timestamp of first depth and color frames from the first set of frames and tracks falls within a first time window [e.g. Kolar: FIG. 2 and 4; time stamp]; in response to determining that the first timestamp falls within the first time window [e.g. Kolar: FIG. 3-4; time interval], assign first coordinates defining a first bounding area in a first track from the first set of tracks to the first time window [e.g. FIG. 2-3 and 10; tracking the object]; determine that a second timestamp of second depth and color frames from the first set of frames and tracks falls within the first time window [e.g. Kolar: FIG. 2-4; time stamp and time interval]; in response to determining that the second timestamp falls within the first time window [e.g. Kolar: FIG. 2-4], assign second coordinates defining a second bounding area in a second track from the first set of tracks to the first time window; determine that a third timestamp of third depth and color frames from the second set of frames and tracks falls within the first time window [e.g. Liberato: FIG. 2-3 and 10]; Kolar: FIG. 2-4] in response to determining that the third timestamp falls within the first time window, assign third coordinates defining a third bounding area in a third track from the second set of tracks to the first time window  [e.g. FIG. 2-3, 6-7 and 10; tracking objects]; determine that a fourth timestamp of fourth depth and color frames from the second set of frames and tracks falls within a second time window that follows the first time window [e.g. Liberato: FIG. 2-3 6-7 and 10]; Kolar: FIG. 2-4]; in response to determining that the fourth timestamp falls within the second time window, assign fourth coordinates defining a fourth bounding area in a fourth track from the second set of tracks to the second time window [e.g. Liberato: FIG. 2-3 and 10]; determine that coordinates assigned to the first time window should be processed [e.g. FIG. 4-7];71241050ATTORNEY DOCKET NO.PATENT APPLICATION 090278.0271USSN 17/174,544 7in response to determining that coordinates assigned to the first time window should be processed: calculate, based at least in part upon the first coordinates defining the first bounding area and the second coordinates defining the second bounding area, a combined coordinate for 
             Regarding claim 7, Liberato further discloses a position of the person within the space is determined based at least in part upon point clouds representing a three-dimensional space [e.g. FIG. 5; a point cloud is a three-dimensional mapping of objects], wherein the point clouds are generated from one or more of: at least one camera client based at least in part upon a coordinate of the person detected in at least one depth frame from the first and second sets of depth frames [e.g. FIG. 5-6; at least one radio detection and ranging (RADAR) sensor operably coupled with the plurality of cluster servers positioned above the space based at least in part upon a coordinate of the person detected by the at least one RADAR sensor; and at least one light detection and ranging (LiDAR) sensor operably coupled with the plurality of cluster servers positioned above the space based at least in part upon a coordinate of the person detected by the at least one LiDAR sensor.
             Regarding claim 8 and 15, Liberato further discloses the first camera client is further configured to determine a height of the person shown in a first depth frame of the first plurality of depth frames and a height of the person shown in a second depth frame of the first plurality of depth frames [e.g. FIG. 4 and 6-7]; the second camera client is further configured to determine a height of the person shown in a third depth frame of the second plurality of depth frames and a height of the person shown in a fourth depth frame of the second plurality of depth frames ; and the camera server is further configured to: calculate, 
	Regarding claim 12, this is a method that includes same limitation as in claim 3 and 4 above, the rejection of which are incorporated herein.
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberato et al (US 10679177 B1) in view of Kolar et al (US 8457354 B1) and Yun (US 20140286439 A1).
             Regarding claim 2 and 10, Liberato further discloses the first camera client is further configured to receive the first plurality of color frames and the first plurality of depth frames [e.g. image data includes color value and depth values], but Liberato fails to disclose compress the image data.
             However, Yun teaches the well-known concept of the first camera client [e.g. FIG. 2; image processor] is further configured to compress the first plurality of color frames and the first plurality of depth frames [e.g. FIG. 2 and 4].  
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by Liberato to exploit the well-known image capturing technique taught by Kolar and the well-known image compression technique taught by Yun as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25] and image compression to increase transmission efficiency and to overcome a bandwidth limitation [See Yun; [0026]].
Claim 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberato et al (US 10679177 B1) in view of Kolar et al (US 8457354 B1) and BUIBAS et al (US 20200019921 A1).
             Regarding claim 5, 13 and 19, Liberato further discloses for at least one depth frame: detect a plurality of contours associated with the person at different depths corresponding to different distances from the first camera client [e.g. recognize contour of objects from image data; FIG. 6 and 9; peak height  and pattern or shape of the object]; but Liberato fails to disclose the detail of detecting the contour.

             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a multiple camera system disclosed by Liberato to exploit the well-known image capturing technique taught by Kolar and the well-known image analysis technique taught by BUIBAS as above, in order to provide an image processing method that can reduce financial loss for the retailer [See Kolar; column 2 lines 13-25] and  image analysis to increase accuracy of attribution of items with shoppers [See BUIBAS; [0002]].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gausebeck et al (US 20190026956 A1).
Adato et al (US 20190236531 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHUBING REN/Primary Examiner, Art Unit 2483